IN THE COURT OF APPEALS OF TENNESSEE
                          AT NASHVILLE


CHARLES MONTAGUE,                           )     Davidson Chancery
                                            )     No. 96-3872-III
       Plaintiff/Appellant,                 )
                                            )
VS.                                         )     Appeal No.
                                            )     01A01-9711-CH-00667
TENNESSEE DEPARTMENT OF                     )
CORRECTIONS,                                )

       Defendant/Appellee,
                                            )
                                            )
                                                              FILED
                                                                June 12, 1998

                                                             Cecil W. Crowson
                                         ORDER              Appellate Court Clerk


       The appellant has filed a petition to rehear which has been examined and found to be

without merit. It is therefore denied.




                                           ___________________________________
                                           HENRY F. TODD
                                           PRESIDING JUDGE, MIDDLE SECTION


                                           ___________________________________
                                           BEN H. CANTRELL, JUDGE


                                           ___________________________________
                                           WILLIAM C. KOCH, JR., JUDGE